NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30275

                Plaintiff-Appellee,             D.C. Nos.    6:17-cr-00274-MC-1
                                                             6:17-cr-00274-MC
 v.

RONALD WAYNE THRASHER,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                     Argued and Submitted February 17, 2022
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ZIPPS,** District Judge.

      A jury convicted Ronald Wayne Thrasher (“Thrasher”) of committing a

series of crimes related to selling methamphetamine, and he was sentenced to 300

months imprisonment. Thrasher appeals the district court’s denial of his pretrial

motions for a Franks hearing and to suppress evidence gained during a search of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
his residence and vehicle. Because the parties are familiar with the facts and

procedural history of the case, we do not recite them here. We affirm the district

court’s denial of Thrasher’s motions.

      We review the denial of a motion to suppress and the denial of a motion for

a Franks hearing de novo. United States v. Norris, 942 F.3d 902, 907 (9th Cir.

2019). “We review for clear error a finding of probable cause for a search

warrant.” United States v. Meek, 366 F.3d 705, 712 (9th Cir. 2004). “The standard

of review for the specificity of a warrant is de novo.” United States v. Wong, 334

F.3d 831, 836 (9th Cir. 2003).

      1.     The district court did not err in denying Thrasher’s motion for a

Franks hearing. Thrasher’s evidence does not make a “substantial preliminary

showing” that the warrant affidavit contained a knowingly or recklessly false and

material statement. See Franks v. Delaware, 438 U.S. 154, 155–56 (1978).

Examining the evidence, we are satisfied that the warrant affidavit fairly described

the phone call between Thrasher and the Confidential Informant (“CI”), which was

conducted in code.

      Even assuming arguendo that Thrasher could make a substantial preliminary

showing that the warrant affidavit knowingly or recklessly misrepresented the CI’s

criminal history, the CI’s record of cooperation with law enforcement, or

Thrasher’s criminal history, the inaccuracies Thrasher identifies are not material.


                                          2
The warrant affidavit made clear the CI’s significant criminal record, including a

conviction for a crime of dishonesty. Many of the alleged inaccuracies regarding

the CI’s record are minor or unproven allegations. Thrasher’s criminal history was

not central to the warrant affidavit’s probable cause showing, and the warrant

affidavit’s description does not materially alter the overall picture that Thrasher

himself had a significant criminal history.

      2.     The district court did not err in denying Thrasher’s motion to suppress

evidence found in a search of Thrasher’s vehicle. The warrant affidavit established

probable cause to search Thrasher’s vehicle because there was significant evidence

that he used it to traffic methamphetamine, and the warrant affidavit explained that

vehicles are commonly used to purchase and deliver illicit drugs. The search

warrant also identified Thrasher’s vehicle with specificity because it encompassed

all vehicles registered to or under his direct control.

      3.     We also hold that there was no error in the district court’s denial of

Thrasher’s motion to suppress evidence gained through warrants to his cell phone

providers. Thrasher’s reliance on an out-of-circuit case is unpersuasive: the

warrants here complied with the Fourth Amendment and were valid ab initio. See

Virginia v. Moore, 553 U.S. 164, 176 (2008); United States v. Artis, 919 F.3d

1123, 1130 (9th Cir. 2019). The evidence obtained through these warrants was

admissible in Thrasher’s federal trial.


                                           3
AFFIRMED.




            4